DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 01/3//2020 under 37 CFR 1.312 has been entered.
Claims 1-9 are cancelled.
Claims 10-18 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 10 and 18 is objected to because of the following informalities: in claim 10 change “Method” to “A method”; and in claim 18 change claim limitation, “method according to claim 1” to “method according to claim 10”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A system for providing” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A system for providing” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US20070160058) in view of Suzuki (USUS-20090262724).
As to claim 10, Zhou teaches method of providing backup for an Open Scape Voice (OSV) register configuration, (Abstract SIP network, SIP endpoint; maintains an ordered list of the controllers; registers with a subset; ¶0020 provide backup; 0070 SIP register configuration) with at least one OpenScapeBranch (OSB), the at least one OSB providing communications to Session Initiation Protocol (SIP) subscribers (7), (Fig. 2 "subnet", ¶0004 provides communication; ¶0018 provide network access to consumers session initiation protocol (SIP); ¶0047. "terminal devices include different subnets and SIP, MGCP, H248, R323 device"; )  and communicating on a main routing path , via a main Session Boarder Controller (SBC) configuration with an OSV server (4) on the basis of SIP protocol, (¶0004 provides communication; ¶0016 proxy can be used to route the signaling; ¶0018 session initiation protocol; ¶0021 connection established by an SBC; SBC configuration) the OSB maintaining a database located in the SBC configuration in which database SIP subscribers currently communicating are registered, (¶0016, "when the registration messages pass through the SBC, the information, such as the ports and the IP address of the third layer of the firewall, will be recorded, and this information will be recorded together with the information of the fifth layer, such as the username or telephone number of the terminal behind the firewall. Thus when a signaling arrives, SBC will send it to the called party with the correct address and port of the firewall", where the recorded information from the registration messages Is interpreted as the database located at the SBC; ¶0051, "a terminal device registers to a first soft switch via a first session border controller",) establishing an alternative routing path for communication of the OSB via the redundancy SBC configuration to the OSV server, (¶0016 proxy can be used to route the signaling via one or more alternate routes; ¶0021 connection established by an SBC; SBC configuration; ¶0032 second soft switch is configured as a secondary soft switch; second session border controller) continuing the providing of the communications of the SIP subscribers via the redundancy SBC configuration. (¶0026 the failure occurs, moving to a step of registering to the first soft switch via a second session border controller, otherwise, operating normally; ¶0039 communication provided).

Although Zhou teaches the method recited above wherein Zhou fails to expressly teach the method comprising: copying the database to a redundancy SBC configuration on the basis of the SIP protocol.
Suzuki, however discloses, the method comprising: copying the database to a redundancy SBC configuration on the basis of the SIP protocol. (¶0104 temporary storage function; ¶0120 REGISTER request is copied and held by the proxy server;  ¶0121 After receiving the SIP response (200 OK) from the working SIP server 30 (b in FIG. 6), the proxy server 10 generates a REGISTER request to be transmitted to the spare SIP server 40 based on the copied REGISTER request and transfers the same to the spare SIP server; ¶0127 user agent 20 only needs to transmit a REGISTER request to the proxy server; These characteristics enable active and mutual backup of registration information. “where the copy of the database is the temporary storage of the proxy)( (D1, Fig. 4, "SIP terminal (...) Register (...) Session Border Controller", where as seen in Fig. 4 some registration requests are directly processed by the SBC)
Thus given the teachings of Suzuki it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki and Zhou for to create a copy of the database at the second session border controller. One of ordinary skill in the art would be motivated to allow for preventing invalidation of the registration information. (See Suzuki para 0349)
As to claim 11, the  combination of Zhou and Suzuki teach the method of claim 10, wherein Zhou further teaches the method of claim 10, wherein the method steps are performed upon non- availability of the main SBC configuration. (¶0022 failure concerning the first session border controller occurs; registering to the first soft switch via a second session border controller; ¶0048 failure (device failure or line failure, etc.) concerning the first soft switch occurs and results in a communication interruption, the terminal device will perform registration and authentication at the second soft switch via the first or the second session border controller).
As to claim 12, the combination of Zhou and Suzuki teach the method of claim 12, wherein Zhou further teaches the method of claim 12, wherein the step of copying is performed using at least one SIP OPTIONS message. (¶0059 IP terminal sends an OPTIONS message to the session border controller session border controller a replies with 200 OK directly for the OPTIONS message).
As to claim 13, the combination of Zhou and Suzuki teach the method of claim 12, wherein Suzuki further teaches The method of claim 12, wherein the redundancy SBC configuration sends at least one SIP message to the main SBC configuration upon receiving at least one SIP OPTIONS message from the redundancy SBC configuration, starts an un-registration process of listed subscribers. (¶0023  transmission and reception of message; ¶0084 FIG. 58 is a diagram showing a form of transmitting a REGISTER request to the spare SIP server by the working SIP server at the time of copying registration information).
Thus given the teachings of Suzuki it would have been obvious to one of ordinary skills person in the art to combine the teachings of Suzuki and Zhou for de-registering subscribers. One of ordinary skill in the art would be motivated to allow for server to perform redirection based on database update. (See Suzuki para 0005)
As to claim 14, the combination of Zhou, Ramanchandran and Baker teach the method of claim 13, wherein Zhou further teaches the method of claim 13, wherein each of the SBC configurations comprises a pair of two redundant SBCs, each of the pair of redundant SBCs synchronizing the respective SBCs. (¶0120 REGISTER request is copied and held by the proxy server;  ¶0121 After receiving the SIP response (200 OK) from the working SIP server 30 (b in FIG. 6), the proxy server 10 generates a REGISTER request to be transmitted to the spare SIP server 40 based on the copied REGISTER request and transfers the same to the spare SIP server; ¶0127 user agent 20 only needs to transmit a REGISTER request to the proxy server;. “where the copy of the database is the temporary storage of the proxy)( (D1, Fig. 4, "SIP terminal (...) Register (...) Session Border Controller", where as seen in Fig. 4 some registration requests are directly processed by the SBC).
As to claim 15, the combination of Zhou and Suzuki teach the method of claim 13, wherein Zhou further teaches the method of claim 13, wherein the OSV is backed-up by an additional OSV. (¶0071 When the soft switch B finds out that the heartbeat signal with the soft switch A is interrupted, it will consider that the failure concerning the soft switch A occurs, and the soft switch B will start to take over the terminal devices and gateway devices of the soft switch A).
As to claim 16, Zhou teaches a system for providing backup for an OpenScapeVoice (OSV) configuration, with at least one OpenScapeBranch (OSB), (Abstract SIP network, SIP endpoint; maintains an ordered list of the controllers; registers with a subset; ¶0020 provide backup; 0070 SIP register configuration) with at least one OpenScapeBranch (OSB), the at least one OSB being adapted for providing communications to Session Initiation Protocol (SIP) subscribers, ((Fig. 2 "subnet",  ¶0004 provides communication; ¶0018 provide network access to consumers session initiation protocol (SIP)); ¶0047 "terminal devices include different subnets and SIP, MGCP, H248, R323 device”) and for communicating on a main routing path, via a main Session Boarder Controller (SBC) configuration with an OSV server on the basis of SIP protocol, (¶0004 provides communication; ¶0016 proxy can be used to route the signaling; ¶0018 session initiation protocol; ¶0021 connection established by an SBC; SBC configuration) the OSB maintaining a database located in the SBC configuration in which database SIP subscribers currently communicating are registered, (¶0016, "when the registration messages pass through the SBC, the information, such as the ports and the IP address of the third layer of the firewall, will be recorded, and this information will be recorded together with the information of the fifth layer, such as the username or telephone number of the terminal behind the firewall. Thus when a signaling arrives, SBC will send it to the called party with the correct address and port of the firewall", where the recorded information from the registration messages Is interpreted as the database located at the SBC; ¶0051, "a terminal device registers to a first soft switch via a first session border controller",)establishing an alternative routing path for communication of the OSB via the redundancy SBC configuration to the OSV server, (¶0016 proxy can be used to route the signaling via one or more alternate routes; ¶0021 connection established by an SBC; SBC configuration; ¶0032 second soft switch is configured as a secondary soft switch; second session border controller) and continuing of the providing the communications of the SIP subscribers via the redundancy SBC configuration. (¶0026 the failure occurs, moving to a step of registering to the first soft switch via a second session border controller, otherwise, operating normally; ¶0039 communication provided).
Although Zhou teaches the method recited above wherein Zhou fails to expressly teach the method comprising: copying the database to a redundancy SBC configuration on the basis of the SIP protocol.
Suzuki, however discloses, the OSB being adapted for maintaining a database located in the SBC configuration, in which database SIP subscribers currently communicating are registered, the system configured to perform: copying of the database to a redundancy SBC configuration on the basis of the SIP protocol, (¶0104 temporary storage function; ¶0120 REGISTER request is copied and held by the proxy server;  ¶0121 After receiving the SIP response (200 OK) from the working SIP server 30 (b in FIG. 6), the proxy server 10 generates a REGISTER request to be transmitted to the spare SIP server 40 based on the copied REGISTER request and transfers the same to the spare SIP server; ¶0127 user agent 20 only needs to transmit a REGISTER request to the proxy server; These characteristics enable active and mutual backup of registration information. “where the copy of the database is the temporary storage of the proxy)( (D1, Fig. 4, "SIP terminal (...) Register (...) Session Border Controller", where as seen in Fig. 4 some registration requests are directly processed by the SBC)
Thus given the teachings of Suzuki it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki and Zhou for One of ordinary skill in the art would be motivated to allow for authenticating the registration request to assist in stopping DoS attacks. (See Suzuki para 0108)
As to claim 17, the combination of Zhou and Suzuki teach the method of claim 10, wherein Zhou further teaches a non-transitory computer readable medium having at least one application stored thereon which, when executed by a processor unit, causes a system to carry out the method of claim 10. (¶0015 VoIP (Voice over IP) application; ¶0020 provide backup; ¶0031 soft switch, terminal device).
As to claim18, the combination of Zhou and Suzuki teach the method of claim 1, wherein Zhou further teaches A terminal device comprising non-transitory memory communicatively connected to a processor, the memory having an application that defines a method according to claim 1 that is performed by the terminal device when the application is run by the processor. (¶0015 VoIP (Voice over IP) application; ¶0020 provide backup; ¶0031 soft switch, terminal device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gvildys (US20150365370) teaches intelligent resource manager service recovery including request retransmissions. Chaganti (US 8693398) teaches High-availability mobile gateways having interchassis non-uniform service unit redundancy. Shakov (20170013025) teaches Methods, systems, and computer readable media for a distributed component model architecture (DCMA) in a session over internet protocol (SOIP) network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/T.W. /            Examiner, Art Unit 2454                                                                                                                                                                                            
/HAMZA N ALGIBHAH/            Primary Examiner, Art Unit 2454